     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                       )    Case No. 1:19-cv-00971-BAM
     Rafael    Lopez,                                    )
10                                                       )    STIPULATION AND ORDER FOR
                     Plaintiff,                          )    EXTENSION OF TIME
11                                                       )
              vs.                                        )
12                                                       )
     ANDREW SAUL, 1                                      )
13   Commissioner of Social Security,                    )
                                                         )
14                                                       )
                     Defendant.                          )
15
16
17            IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 12/26/2019 to 01/25/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21            This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                     1
 1
                                   Respectfully submitted,
 2
 3   Dated: December 24, 2019             PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                By: /s/ Jonathan Omar Pena
 5
                                   JONATHAN OMAR PENA
 6                                 Attorneys for Plaintiff

 7
 8
     Dated: December 30, 2019      MCGREGOR W. SCOTT
 9                                 United States Attorney
                                   DEBORAH LEE STACHEL
10                                 Regional Chief Counsel, Region IX
11                                 Social Security Administration

12
                                By: */s/ Michael K. Marriott
13                                 Michael K. Marriott
14                                 Special Assistant United States Attorney
                                   Attorneys for Defendant
15                                 (*As authorized by email on 12/30/2019)
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          2
 1                                                 ORDER
 2          The Scheduling Order allows a single thirty-day extension of any part of the Scheduling
 3   Order by stipulation of the parties without the Court's approval. (Doc. 5.) This is the first
 4   extension requested by the parties and therefore Plaintiff shall have a thirty-day extension of time
 5   to serve his letter brief. Plaintiff’s letter brief shall be served on or before January 25, 2020. All
 6   other deadlines set forth in the Court's Scheduling Order shall be modified accordingly.
 7          The Court notes that the parties’ stipulation was filed on December 30, 2019, after the
 8   applicable deadline for Plaintiff to serve his letter brief had passed. (See Doc. No. 11.) The
 9   parties are cautioned that the Local Rules require counsel to seek to obtain a necessary extension
10   from the Court as soon as the need for the extension becomes apparent. L.R. 144(d). Any future
11
     requests for Court-approved extensions brought on or after the applicable deadline will be looked
12
     upon with disfavor. Id.
13
14   IT IS SO ORDERED.
15
        Dated:     January 2, 2020                             /s/ Barbara    A. McAuliffe             _
16
                                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
